Name: Commission Regulation (EEC) No 304/84 of 6 February 1984 fixing for the 1984 marketing year the reference prices for cucumbers
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 7 . 2 . 84 Official Journal of the European Communities No L 35/7 COMMISSION REGULATION (EEC) No 304/84 of 6 February 1984 fixing for the 1984 marketing year the reference prices for cucumbers where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas Community produced cucumbers are grown mainly under glass ; whereas the reference prices for the marketing year must therefore be fixed for a product of that type ; whereas cucumbers imported from certain third countries during the same period will have been grown in the open ; whereas, although such cucumbers may be classed in class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for cucumbers not grown under glass should therefore be adjusted by a conversion factor ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 27 ( 1 ) thereof, Whereas, under Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Commu ­ nity are to be fixed at the beginning of the marketing year ; Whereas cucumbers are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas cucumbers harvested during a given crop year are marketed from January to December ; Whereas the quantities harvested during January and the first 10 days of February and during the last 20 days of November and December are so small that there is no need to fix reference prices for all the year ; whereas reference prices should be fixed only for the period 11 February up to and including 10 November ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount to cover the costs of transporting Community products from production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; Whereas, to take seasonal variations into account, the year ' should be divided into several periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1 984 marketing year, the reference prices for cucumbers (subheading 07.01 P I of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  February (from 1 1 to 20) : (from 21 to 29) :  March :  April :  May :  June :  July :  August :  September :  October :  November (from 1 to 10): 131,12 112,56 110,46 90,14 75.77 58.78 43,68 44,02 52,05 79,81 79,81 (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 198, 2 \. 7. 1983, p. 2 . No L 35/8 Official Journal of the European Communities 7. 2 . 84 2. For the purpose of calculating the entry price, the prices for cucumbers, not produced under glass, imported from third countries shall , after deduction of customs duties, be multiplied by the following conversion factors :  from 11 February to 30 September : 1,30,  from 1 October to 10 November : 1,00 . Article 2 This Regulation shall enter into force on 11 February 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1984. For the Commission Poul DALSAGER Member of the Commission